Citation Nr: 1422101	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  07-09 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-connected sarcoidosis.

2.  Entitlement to an initial evaluation in excess of 10 percent for a service-connected chronic lumbar strain. 

3.  Entitlement to an initial evaluation in excess of 10 percent for service-connected residuals of a right ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active service from August 1983 to August 2003. 

These matters were originally before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision rendered by the VA RO in Washington, DC.  Original jurisdiction resides with the Regional Office (RO) in Roanoke, Virginia.

During the pendency of the appeal, increased evaluations from noncompensable (zero percent) ratings to 10 percent ratings were granted for the Veteran's chronic lumbar strain and right ankle disability in December 2006.  The Board notes, with respect to increased ratings, that with a claim for an original or increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The United States Court of Appeals for Veterans Claims (Court) further held that, where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  As such, those issues remain in appellate status.

In July 2009 the Veteran testified at a personal hearing which was chaired by the undersigned Veterans Law Judge (VLJ) at the Board's offices in Washington D.C.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In June 2012, the Board issued a decision that, in part, denied the appealed claims of entitlement to increased ratings for a lumbar strain and residuals of a right ankle fracture.  This decision also remanded the issue of entitlement to an increased rating for sarcoidosis to the agency of original jurisdiction for further development.

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's June 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the July 2009 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  In March 2014, the Board vacated that portion of the June 2012 Board decision that denied higher initial ratings for the Veteran's lumbar strain and residual of right ankle fracture.  

Additional evidence has been submitted subsequent to issuance of the most recent subsequent statement of the case.  However, in December 2013, the Veteran's representative waived of initial RO consideration of newly submitted evidence.  As such, this evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issues of entitlement to service connection for bronchiectasis, gallstones and a hiatal hernia, and whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for gastroesophageal reflux disease (GERD) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).



FINDINGS OF FACT

1.  Prior to August 25, 2011, sarcoidosis was manifested by occasional shortness of breath, the Veteran did not require systemic high or low dose therapeutic corticosteroids, and there was no evidence of cor pulmonale, cardiac involvement with congestive heart failure, fever, or weight loss.  Additionally, FEV-1 findings of less than percent predicted post-dilation, or; FEV-1/FVC of less than 80 percent predicted post-dilation, or; DLCO less than 80 percent predicted post-dilation were not shown.

2.  From August 25, 2011, sarcoidosis required systemic high dose therapeutic corticosteroids; there was no evidence of cor pulmonale or cardiac involvement with congestive heart failure, fever, or weight loss.  FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; that the Veteran requires outpatient oxygen therapy were not shown.

3.  The Veteran's service-connected chronic lumbar strain is manifested by complaints of pain, weakness, stiffness, muscle spasms, radiating pain, and limitation of motion.

4.  The Veteran's service-connected chronic lumbar strain is not manifested by  forward flexion of the thoracolumbar spine less of 60 degrees or less; combined range of motion of the thoracolumbar spine 120 degrees or less; muscles spasm or guarding severe enough to result in an abnormal gait or spinal contour; reversed lordosis; abnormal kyphosis; or ankylosis are not shown. 

5.  The Veteran's service-connected residuals of a right ankle fracture is manifested by complaints of pain, stiffness, weakness, popping, swelling, locking, giving way, instability, incoordination, decreased speed of joint motion, and no more than moderate limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a non-compensable rating prior to August 25, 2011, and for an evaluation of 60 percent thereafter for sarcoidosis, but no higher, have been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159, 3.321, 4.97, Diagnostic Codes 6600, 6846 (2013).

2.  The criteria for a disability rating in excess of 10 percent for service-connected chronic lumbar strain have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2013).

3.  The criteria for a disability rating in excess of 10 percent for residuals of a right ankle fracture have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim has been eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in June 2004, May 2008, and April 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, the April 2010 letter described how disability ratings and effective dates were assigned.

The Veteran was afforded a hearing before the undersigned Veterans Law Judge.  The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's partial service treatment records and post-service VA treatment records are in the file.  The Board notes that the Veteran service treatment records from August 1983 to May 1987 are unavailable.  See a May 2008 formal finding that a portion of the Veteran's service treatment records are unavailable for review.  The Veteran was notified that these records were unavailable in May 2008, and the RO encouraged the Veteran to submit any copies of these records that he may have in his possession.  The Veteran responded that he had no such records in his possession.

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), wherein the Court elaborated on the VA's responsibility to obtain a Veteran's service treatment records.  The Board finds, however, that no useful purpose would be served in remanding this matter for more development.  In this case, the RO has attempted to locate the Veteran's complete service treatment records.  The RO first submitted a request to the National Personnel Records Center (NPRC) in December 2006, asking for all available military treatment records.  Additionally, in a January 2007 response, the NPRC indicated that the records were not located in that location.  The aforementioned May 2008 formal finding of unavailability details the extent to which VA has gone to recover the Veteran's service treatment records from August 1983 to May 1987.  There is no indication that the service treatment records still exist and are obtainable. 

The Board observes that, where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  [VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile].  In light of the foregoing unsuccessful efforts on the part of VA to obtain these records and the Veteran's response that he does not have copies of these records, the Board concludes that further efforts to locate and obtain these records would be futile. 

In passing, the Board notes that the unavailability of these records does not appear to have a material effect on the merits of this decision, as the issues contained herein are concerned with the assigned disability ratings of the Veteran's service-connected disabilities for the time period after the Veteran's active service and, as will be explained in detail, the evidence is sufficient to rate the Veteran's disabilities.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran with VA examinations with regard to his service-connected sarcoidosis most recently in June 2012, April 2013, and October 2013 with a November 2013 addendum.  The Veteran was also provided with an examination which addressed his chronic lumbar strain and residuals of a right ankle fracture most recently in August 2010.  There is no objective evidence indicating that there has been a material change in the severity of these service-connected disabilities since he was last examined.  See 38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The examiner conducted the appropriate diagnostic tests and studies and noted the Veteran's assertions.  It was subsequently indicated by the examiner in September 2010 that the claims file had been reviewed.  The Board finds these examination reports to be thorough and consistent with contemporaneous medical records.  Therefore, the examination in this case is adequate upon which to base a decision with regard to these claims. 

The Board also finds that there was substantial compliance with the prior remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).

Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  

In particular, additional treatment records for the Veteran were obtained.  Attempts were made to locate missing records.  The Veteran was afforded the requested VA examinations.

As there has been substantial compliance with all directed action, further remand is not necessary.  See Stegall, supra; see also D'Aries, supra.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II.  Increased Rating Claims

	A.  General Law and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

	B.  Sarcoidosis

Sarcoidosis with pulmonary involvement is rated under Diagnostic Code 6846.  Under Diagnostic Code 6846, sarcoidosis is rated under either the rating criteria of Diagnostic Code 6846, or the active disease or residuals are rated as chronic bronchitis (Diagnostic Code 6600) or as extra-pulmonary involvement under the specific body system involved.  

Under Diagnostic Code 6846, sarcoidosis with chronic hilar adenopathy or stable lung infiltrates without symptoms or physiologic impairment warrants a noncompensable disability rating.  

Sarcoidosis with pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids is rated 30 percent disabling.  

Sarcoidosis with pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control is rated 60 percent disabling.  

Sarcoidosis with cor pulmonale or cardiac involvement with congestive heart failure, or progressive pulmonary disease with fever, night sweats, and weight loss despite treatment, is rated 100 percent disabling.  

Sarcoidosis may alternatively be rated as chronic bronchitis under Diagnostic Code 6600.  Under Diagnostic Code 6600, Forced Expiratory Volume in one second of 71 to 80 percent predicted, or; Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent predicted, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method 66 to 80 percent predicted, warrants a 10 percent disability rating.

Forced Vital Capacity (FEV-1/FVC) of 56 to 70 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 56- to 65-percent predicted, is rated 30 percent disabling. 

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), is rated 60 percent disabling.  

FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97.

The above regulatory criteria, which took effect September 5, 1996, call for the use of pulmonary function test (PFT) results produced after optimum therapy, such as post-bronchodilator. 61 Fed. Reg. at 46, 720 (Sept. 5, 1996).  Additionally, effective October 6, 2006, a new paragraph (d) was added to 38 C.F.R. § 4.96, titled "special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840- 6845."  That regulatory amendment requires PFTs to rate respiratory conditions except in certain situations, such as when the PFTs are inconsistent with the other clinical evidence of record and the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.  38 C.F.R. § 4.96(d)(3) (2013).  

In addition, the amended criteria direct that post-bronchodilator PFTs studies should be used except when the results of pre-bronchodilator tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96(d)(4) (2013).  Those amended criteria also direct that, when evaluating a disability based on PFTs, post-bronchodilator results should be used unless such results are poorer than the pre-bronchodilator results, in which case the latter should be applied. 38 C.F.R. § 4.96(d)(5) (2013).

On VA eye examination in July 2004, the examiner noted that there was no history of ocular disease.  After examining the Veteran, the diagnosis given was good vision in both eyes with a small pigmented area of the right upper eyelid.

On VA general examination in July 2004, it was noted that the Veteran was being followed by medical personnel for sarcoidosis, but he had not been given any treatment.  The examiner observed that the Veteran's lung fields were currently clear to auscultation.  A diagnosis of pulmonary sarcoidosis was given.

On VA fee-basis examination in November 2006, a pulmonary function test yielded results of FEV-1 78 percent predicted pre-dilation and 81 percent predicted post-dilation.  The interpreter remarked that there was a mild obstruction.  An X-ray of the lungs revealed no evidence of an acute pleural or parenchymal lung disease.  The interpreter remarked that there were changes which suggested bullous disease in the right lung.  The examiner opined that the Veteran had no complications secondary to his pulmonary disease.

A VA fee-basis eye examiner opined in December 2006 that the Veteran had a mild refractive error in both eyes with a pigmented area on the right upper eyelid.

A July 2008 treatment note reflects that the Veteran had several pulmonary nodules with mediastinal lymphadenopathy.  There was also varicose bronchiectasis and lucency in the right middle and right lower lung lobes.  The examiner opined that the Veteran's sarcoidosis was asymptomatic at that time.

On VA fee-basis examination in July 2008, the Veteran reported that his body weight was not affected.  He had a cough and shortness of breath at rest.  He further reported that he was not receiving any treatment for sarcoidosis.  A pulmonary function test yielded results of FEV-1 95 percent predicted pre-dilation and 122 percent predicted post-dilation.  The FEV-1/FVC values obtained were 72 before brochodilation and 81 after brochodilation.  The examiner found evidence of bronchospasm.  An X-ray revealed bilateral hilar lymphadenopathy.  The interpreter felt the X-ray most likely represented sarcoidosis.  The examiner further opined that sarcoidosis had a minimal effect on the Veteran's daily life.  The examination report further reflects that the Veteran had pseudofolliculitis barbae, and the examiner felt that the Veteran's skin lesions were not associated with systemic disease.

At his July 2009 Board hearing, the Veteran remarked that he felt short of breath on occasion.  He said he was not taking any medications for sarcoidosis at that time.  

In January 2011, the Veteran told an examiner that he had an increased cough.  The examiner wrote that the Veteran was not fatigued and had no fever or recent weight change.  The examiner gave a diagnosis of acute bronchitis.  An X-ray report revealed linear fibrosis at the right lung base and bilateral stable hilar lymphadenopathy.  There was also a new linear density in the right lower lung.

A treatment record from July 2011 notes that the Veteran had some night sweats and a cough.  No fever, chills, or recent weight loss was reported.  An X-ray report reflected that the Veteran had a persistent perihilar and mediastinal confluent lymphadenopathy with right lower lobe scarring and varicose bronchiectasis.  There was also a right middle lobe opacification.

An August 2011 treatment record reflects that the Veteran had coughed up blood.  It was noted that the Veteran had never taken steroids, and there had been no skin or eye manifestations in the past.  He had a grainy sensation in his right eye.  The treatment provider indicated that the Veteran had a mild obstruction.  A pulmonary function test yielded results of FEV-1 87 percent predicted pre-dilation and 92 percent predicted post-dilation.  The FEV-1/FVC values obtained were 86 before brochodilation and 88 after brochodilation.  The interpreter specified that the DLCO was uninterpretable because the IVC was less than 85 percent of the FVC.  Another treatment record from later in August 2011 reflects that the Veteran was started on a dosage of 40 mg of Prednisone.

A September 2011 treatment record indicates that since starting Prednisone, the Veteran had experienced non-drenching night sweats.  Another September 2011 record shows that the Veteran's symptoms were improving, and his Prednisone was decreased to 30 mg.  A pulmonary function test yielded results of FEV-1 99 percent predicted pre-dilation.  The DLCO result was 83 percent predicted pre-dilation.  A subsequent October 2011 record shows that he was continuing treatment with Prednisone.  It was noted that the Veteran had some perspiration of his face and neck, but no night sweats or fever.  A pulmonary function test yielded results of FEV-1 87 percent predicted pre-dilation.  

On VA compensation and pension examination in November 2011, the Veteran reported experiencing dyspnea on moderate exertion.  There was no history of cor pulmonale, pulmonary mycosis, or pulmonary embolism.  It was noted that the Veteran experienced wheezing, dyspnea, and night sweats.  The report reflects that the Veteran had seven days of incapacitation during the prior year.  There was no evidence of congestive heart failure.  The examiner opined that there were no skin lesions characteristic of sarcoidosis, and the Veteran's eyes were noted to be clear.  An X-ray revealed no active pulmonary disease.  A pulmonary function test yielded results of FEV-1 90.8 percent predicted pre-dilation and 91.1 percent predicted post-dilation.  The FEV-1/FVC values obtained were 72 before brochodilation and 81 after brochodilation.  The examiner indicated that the Veteran had lost two weeks of work over the prior 12 months due to respiratory infections and clinic appointments.  The examiner opined that the Veteran's lung volume was normal and had not changed in the prior seven years.  It was determined that the Veteran's primary disability from sarcoidosis was recurrent severe bronchitic chest infections, for which the Veteran received episodic antibiotics.  The examiner found no evidence of extrapulmonary sarcoidosis at that time, and there was no evidence of cor pulmonale, right ventricular hypertrophy, or pulmonary hypertension.  The examiner further indicated that there were no episodes of acute respiratory failure, and the Veteran had not required corticosteroid treatment.

The Veteran stated in December 2011 that he experienced shortness of breath, night sweats, and coughing.  

A January 2012 follow-up record indicates that while the Veteran had some perspiration of the face and neck, he had no fever.  He reported having drenching night sweats about 14 days previously.  It was further noted that the Veteran had some worsening of his near vision and irritation of his right eye.  The note also reflects that the Veteran had never had cutaneous sarcoid.  The examiner continued treating the Veteran with 30 mg of Prednisone.

A March 2012 treatment record shows that the Veteran's symptoms were improving.  His Prednisone was decreased to 20 mg every other day.  While the Veteran had two episodes of perspiration on his face and neck, there were no night sweats or fever.  An eye examination revealed no evidence of sarcoid.  He had gained weight.

An X-ray taken in March 2012 revealed wedge-like scarring in the posterior right lower lobe of the lung.  The interpreter wrote that there had been a trend of improvement in the medial and anterior right lung base consolidation with bronchiectatic changes; no significant residual bronchiectasis was seen.  There was scarring at the left lung base.  The heart size was within normal limits.

A CT scan of the chest taken in June 2012 revealed findings compatible with pulmonary sarcoidosis with possible slight interval progression since March 2012.

In June 2012, the Veteran told a treatment provider that his cough had returned.  He had also experienced night sweats but no fevers, chills, or weight loss.  He had noticed a new rash over his posterior lower legs.  The examiner increased the Prednisone prescription to 40 mg every other day for two weeks and then decrease to 30 mg every other day.  A pulmonary function test yielded results of FEV-1 78 percent predicted pre-dilation.  The DLCO result was 91 percent predicted pre-dilation.  A biopsy taken of the rash indicated mild superficial perivascular dermatitis and focal chronic perifolicullitis.  The interpreter remarked that features of sarcoidosis were not identified.

On VA compensation and pension examination in June 2012, the examiner noted that the Veteran was started on Prednisone for the first time in August 2011.  His Prednisone dosage was lowered to 20 mg a day by May 2012 when it was increased to 40 mg due to a worsening cough.  The Veteran was stable on 40 mg of Prednisone a day.  The Veteran reported that he had gained weight, and he experienced dyspnea on moderate exertion.  No incapacitating episodes due to infection were reported.  The Veteran said he experienced night sweats.  The examiner found no evidence of congestive heart failure or pulmonary hypertension.  There were no signs of significant weight loss or malnutrition.  A pulmonary function test yielded results of FEV-1 86.7 percent predicted pre-dilation and 86.4 percent predicted post-dilation.  The FEV-1/FVC values obtained were (19.1) before brochodilation and (17.6) after brochodilation.  It was noted that the obstructive defect was very mild, and there was no significant improvement after bronchodilator inhalation.  The examiner opined that there was no evidence of cardiac or extrapulmonary involvement.  There was no evidence of cor pulmonale.  The Veteran had lost two weeks of work during the previous 12 months due to clinic appointments.

In October 2012, the Veteran told a treatment provider that he experienced some night sweats but no fevers, chills, or weight loss.  He was taking 30 mg of Prednisone a day.  The treatment provider tapered the dose to 20 mg per day.  A pulmonary function test yielded results of FEV-1 91 percent predicted pre-dilation.  The DLCO result was 86 percent predicted pre-dilation.  The interpreter opined that the Veteran had normal baseline spirometry and DLCO.

On follow-up treatment in December 2012, the Veteran denied experiencing fevers, chills, or weight loss.  The Veteran described intermittent heavy perspiration with sleep, but the treatment provider felt that they were not true night sweats.  The examiner tapered the Veteran's Prednisone to 30 mg every other day.  A pulmonary function test yielded results of FEV-1 83 percent predicted pre-dilation.  The DLCO result was 92 percent predicted pre-dilation.  

Another follow-up record from April 2013 contains the Veteran's complaints of increased symptoms of night sweats and a nocturnal cough.  The examiner increased the Veteran's Prednisone to 30 mg per day for two weeks, to be followed by 20 mg per day for another two weeks, followed by a taper.  In May 2013, the Veteran's Prednisone was tapered to 15 mg per day.  In August 2013, a treatment provider noted that the Veteran's PFT results showed minimal change from his prior PFT.  The Veteran's Prednisone taper was continued.  

On VA skin compensation and pension examination in April 2013, the Veteran reported having a patch of dyschronic skin near his right eye.  It was noted that the patch was asymptomatic and did not reveal pathology on biopsy.  The Veteran also reported experiencing lesions on his lower extremities; a biopsy was negative for sarcoid.  The examiner noted that the Veteran had multiple dyschromic lesions on both of his legs; however, to that date there had been no positive skin findings consistent with cutaneous sarcoid.

On VA eye compensation and pension examination in October 2013, the examiner found that the Veteran had excellent vision without correction in both eyes.  The examiner found no evidence of prior or current ocular sarcoidosis involvement, and no evidence of any ocular side effects from his Prednisone treatment.  As there was no glaucoma or ocular involvement of sarcoidosis found, the examiner opined that there was no indication for a Goldman Visual Field.  In November 2013, another examiner reviewed the October 2013 examination report and found no evidence of any sarcoid related ocular manifestation.  He opined that as there was no evidence of any manifested ocular condition from the sarcoidosis, a Goldmann Visual Field assessment was not required.  He wrote that the Veteran had a normal confrontation visual field.

Prior to August 25, 2011, the criteria for a compensable disability rating for sarcoidosis were not met.  As reviewed above, prior to August 25, 2011, the evidence does not demonstrate pulmonary involvement with persistent symptoms requiring either maintenance or therapeutic corticosteroids, cor pulmonale, or cardiac involvement.  Although a treatment note from July 2011 contains the Veteran's complaints of night sweats, no fever, chills, or weight loss were reported at any time prior to August 25, 2011.  As such, the criteria for a compensable rating under Diagnostic Code 6846 were not met prior to August 25, 2011.

Similarly, the evidence does not show FEV-1 findings of less than percent predicted post-dilation, or; FEV-1/FVC of less than 80 percent predicted post-dilation, or; DLCO less than 80 percent predicted post-dilation.  As such, the criteria for a compensable rating under Diagnostic Code 6600 were not met prior to August 25, 2011.

On August 25, 2011, the Veteran was prescribed Prednisone.  The treatment records show that the Veteran was initially prescribed 40 mg of Prednisone a day, and since that time his prescription has fluctuated.  However, he has consistently been on Prednisone since August 25, 2011, mostly in excess of 20 mg.  As such, he has required systemic high dose (therapeutic) corticosteroids for control, and the criteria for a 60 percent disability rating under Diagnostic Code 6848 were met at that time.

The criteria for a higher, 100 percent rating under Diagnostic Code 6848 have not been met since August 25, 2011, as at no time has the Veteran demonstrated cor pulmonale, or cardiac involvement due to sarcoidosis.  While various treatment notes for this time period reflect the Veteran's complaints of night sweats (see treatment records from September 2011, January 2012, June 2012, October 2012; see also VA examination reports from November 2011 and June 2012), at no time has there been fever and weight loss despite treatment.  Significantly, the Veteran has not claimed that he has experienced fever and weight loss due to treatment or in connection with his sarcoidosis.  As such, the criteria for a 100 percent rating under Diagnostic Code 6848 have not been met.

The diagnostic criteria for a rating in excess of 60 percent have also not been met under Diagnostic Code 6600, as at no time has the evidence shown FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; that the Veteran requires outpatient oxygen therapy.

The Board has carefully considered the Veteran's contentions that he has a skin rash due to his sarcoidosis.  However, no medical evidence has indicated that his skin lesions are due to his sarcoidosis.  A July 2008 examiner opined that the Veteran had pseudofolliculitis barbae, not associated with systemic disease.  A November 2011 examiner observed that the Veteran had no skin lesions characteristic of sarcoidosis.  A January 2012 treatment note reflects that the Veteran has never had a cutaneous sarcoid.  A skin biopsy performed in June 2012 determined that the Veteran had dermatitis and perifolliculitis, not a cutaneous sarcoid.  Finally, in April 2013, a VA examiner remarked that to that date there had been no positive skin findings consistent with cutaneous sarcoid.  While the Veteran is certainly competent to observe his skin lesions, he has not been shown to have the requisite training or knowledge to attribute those lesions to a specific disease.  In this case, all of the medical evidence of record attributes the Veterans' skin lesions to causes other than his service-connected sarcoidosis.  The Board finds that the medical evidence of record outweighs the Veteran's contentions, and additional compensation for skin lesions due to sarcoidosis is not warranted.

The Veteran has also contended that his sarcoidosis has affected his eyes.  Again, as with his skin lesions, no medical evidence has indicated that he has an eye disorder secondary to or as part of his sarcoidosis.  A July 2004 examiner remarked that the Veteran had good vision.  A December 2006 examiner gave a diagnosis of a mild refractive error.  In November 2011, an examiner found that the Veteran's eyes were clear.  In March 2012, a treatment provider opined that the Veteran showed no evidence of sarcoid concerning his eyes.  Finally, in October and November 2013, VA examiners opined that there was no evidence of any manifested ocular condition from sarcoidosis.  The Veteran is competent to report a decrease in his vision; however, he does not have the training or expertise necessary to attribute those vision problems to a specific cause.  The Board finds that the medical evidence, which shows no evidence of sarcoid involvement with the Veteran's eyes, outweighs the Veteran's lay contentions.  As such, additional compensation for eye problems due to sarcoidosis is not warranted.

In addition, the Board has considered whether the Veteran is entitled to greater levels of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the sarcoidosis disability is inadequate.  A comparison between the levels of severity and symptomatology of the considered disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria. 

In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

      C.  Lumbar Spine Disability

In a September 2004 rating decision, the RO granted service connection for chronic lumbar strain and assigned a noncompensable evaluation effective September 1, 2003, under Diagnostic Code 5237.  In a December 2006 rating decision, the RO increased the evaluation assigned to this disability to 10 percent, effective September 1, 2003, the day following the Veteran's release from active duty.  The Veteran is seeking a higher rating. 

The schedule for rating spine disabilities was changed, effective September 26, 2003, to provide for the evaluation of all spine disabilities under a new General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243).  Diagnostic codes for all diseases and injuries to the spine were renumbered.  As the Veteran's claim was received in June 2004, only the current rating formula must be considered and any regulation changes made prior to the September 26, 2003, changes are irrelevant for the purposes of this claim. 

Under the current General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is for application with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent evaluation is assigned for forward flexion of the cervical spine at 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine while a 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2013).

For VA compensation purposes, normal forward flexion of the lumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) (2013).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  

A 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

A 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

A 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran underwent a VA general examination in July 2004.  The Veteran's back condition was noted as being evaluated by neurology.  In a July 2004 VA neurology examination report, the Veteran reported flare-ups of low back pain.  He reported that the pain radiates around the abdomen in a belt-like fashion, and once radiated to the right hip.  Gait was noted as normal and with good tandem.  Motor strength is 5/5 in all muscle groups bilaterally, with normal tone.  Pin and light touch are intact throughout.  Deep tendon reflexes are 2+ throughout with bilateral down going plantar reflexes.  There is no spinal percussion tenderness.  Range of motion of the lumbar spine was recorded at 115 degrees for flexion, 15 degrees for extension, 15 degrees for right and left lateral flexion, and 30 degrees of right and left rotation, all without pain.  The Veteran was diagnosed with chronic lumbar strain.  An x-ray report revealed that the lumbar spine was within normal limits.  

The Veteran underwent a VA contract examination in July 2008.  The Veteran reported stiffness, pain, and weakness.  He had no visual disturbances, numbness, fevers, bladder complaints, malaise, bowel complaints, or dizziness.  The Veteran reported that he did not experience any functional impairment from this condition.  His posture and gait were noted to be within normal limits.  Physical examination revealed no evidence of radiating pain on movement.  Muscle spasm was absent and no tenderness was observed by the examiner.  There was positive straight leg raising test on the right and left.  No ankylosis of the lumbar spine was observed.  Upon examination, flexion was noted at 80 degrees with pain, extension at 30 degrees, left lateral flexion at 30 degrees, left lateral rotation at 30 degrees, right lateral flexion at 30 degrees, right lateral rotation at 30 degrees.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curvatures of the spine.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Motor function and sensory function were within normal limits.  Right and left lower extremities reveal knee jerk 3+ and ankle jerk 3+.  The Veteran diagnosed with subjectively occasional low back pain and objectively slight range of motion loss, lumbar spine.  

The Board notes that the Veteran asserted at the July 2009 hearing that he experienced muscle spasms in his back, as well as pain in his hip and tingling down the right side through his right hip.

The Veteran underwent a VA examination in August 2010.  The Veteran reported intermittent pain, which interferes with his sleep and requires him to sleep on the floor with his legs propped up.  The pain was sharp at the lumbosacral spine and occasionally radiated down the posterior and lateral side of the right leg.  There was no numbness, pins, or needles.  There was no locking or giving currently.  The Veteran complained that his back would get tight, but he reported no history of urinary incontinence, urinary urgency, urinary retention requiring catheterization, urinary frequency, fecal incontinence, erectile dysfunction, numbness, paresthesias, falls, or unsteadiness.  The Veteran reported nocturia once per night and leg or foot weakness.  There was no history of fatigue.  The Veteran reported decreased motion, stiffness, weakness, and pain.  There were no incapacitating episodes of spine disease.  Posture, gait, and head position were normal.  There was symmetry in appearance with no gibbus, kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, list, scoliosis, or thoracolumbar spine ankylosis.  

Upon examination, the Veteran was noted as having spasm, tenderness, and pain with motion of the bilateral thoracolumbar sacrospinalis.  However, no guarding, atrophy, or weakness was noted.  It was noted that the muscle spasm, localized tenderness, or guarding was severe enough to be responsible for abnormal gait or abnormal spinal contour.  Upon examination, flexion was noted at 0 to 90 degrees, extension at 0 to 25 degrees, left lateral flexion at 0 to 25 degrees, left lateral rotation at 0 to 30 degrees, right lateral flexion at 0 to 30 degrees, right lateral rotation at 0 to 30 degrees.  There was objective evidence of pain following repetitive motion.  There were no additional limitations after 3 repetitions of range of motion.  Detailed reflex examination findings were normal.  Sensory examination findings were normal regarding the bilateral lower extremities.  Detailed motor examination revealed active movement against full resistance.  Muscle tone was normal and there was no muscle atrophy.  It was noted that the Veteran has lost less than 1 week from work during the last 12-month period due to pain and the inability to walk.  The examiner concluded by noting that there was tenderness over the lumbosacral spine but range of motion on flexion and extension were fairly normal.  Only rotation laterally on the left was somewhat decreased with pain occurring on palpation and on extension of the back.  The examiner noted no weakness or incoordination, and his gait was normal.  Repeated motion of his spine did not increase pain or decrease range of motion.  It was subsequently indicated by the examiner in September 2010 that the claims file had been reviewed.  

With regard to assigning an increased rating under the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that that there is no evidence of record reflecting that the Veteran has forward flexion of the thoracolumbar spine limited to greater than 30 degrees but not greater than 60 degrees or a combined range of motion of the thoracolumbar spine not greater than 120 degrees.  Additionally, there is no objective evidence of record reflecting that the Veteran has an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  The Board acknowledges that the August 2010 VA examiner marked yes with regard to the question of whether the muscle spasm, localized tenderness, or guarding is severe enough to be responsible for an abnormal gait or abnormal spinal contour.  However, it was also specifically noted in this examination report that the Veteran's gait was normal and the Veteran had no spinal contours.  Moreover, the Veteran's gait was noted as normal in the July 2004 and July 2008 examinations.  Thus, the Board concludes that the weight of the evidence is against a finding of symptomatology sufficient to result in an abnormal gait or abnormal spinal contour.  Accordingly, an increased rating cannot be assigned under the General Rating Formula for Disease and Injuries of the Spine.  

With regard to applying the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Board finds no objective medical evidence in the record reflecting that the Veteran has been prescribed bedrest by a physician for his service-connected lumbar spine disability for any period of time on appeal.  As such, an increased rating cannot be assigned under these criteria.

The Board also notes that, according to Note (1), any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, must be evaluated separately under the appropriate diagnostic code.  

Upon review of all relevant medical evidence of record, the Board notes that the Veteran has complained of radiating pain.  However, the Board finds no competent objective, clinical evidence reflecting that the Veteran has radiculopathy to a degree that would be considered to be more than slight in nature, if any at all, so as to warrant a separate compensable rating under Diagnostic Code 8520.  While the Veteran is competent to report symptoms such as pain radiating into his lower extremities, to the extent that these complaints are representative of symptoms analogous to incomplete paralysis of the sciatic nerve, the Board has placed greater probative value on the various examination reports and treatment records that do not document radiculopathy of either leg that is at least mild in nature.  Thus, the Board concludes that a separate rating is not warranted for either lower extremity under Note (1).

With regard to assigning a higher disability rating according to 38 C.F.R. § 4.40 and 4.45, the Board notes that the Veteran reported a history of stiffness, weakness, and pain at the August 2010 VA examination.  However, it was also noted that there was no additional limitations after 3 repetitions of range of motion.  In the July 2008 examination report, it was noted that the joint function is not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Therefore, as there is no objective evidence of record reflecting that the Veteran experiences additional functional loss or limitation of motion due to symptoms such as pain, weakness, weakened movement, excess fatigability, or incoordination, the Board concludes that the greater weight of evidence is against assigning an evaluation in excess of 10 percent as contemplated by the holding in Deluca.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected chronic lumbar strain is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board concludes that the preponderance of the evidence is against assigning a rating in excess of 10 percent for the Veteran's service-connected chronic lumbar strain.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  Fenderson, supra.

D.  Right Ankle Disability

In a September 2004 rating decision, the RO granted service connection for a right ankle fracture and assigned a noncompensable evaluation effective September 1, 2003, under Diagnostic Code 5271.  In a December 2006 rating decision, the RO increased the evaluation assigned to this disability to 10 percent, effective September 1, 2003.  The Veteran is seeking a higher evaluation.

Diagnostic Code 5010 addresses the issue of arthritis due to trauma, substantiated by x-ray findings, which is to be rated as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2013).  

Degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  

Diagnostic Code 5271 specifically applies to limitation of motion of the ankle.  This diagnostic code provides a 10 percent rating for symptomatology reflective of disabilities with moderate limitation of motion and a 20 percent rating for disabilities involving marked limitation of motion.  A 20 percent is the maximum evaluation provided under Diagnostic Code 5271.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2013).  According to Plate II of the Schedule for Ratings Disabilities, normal dorsiflexion of the ankle is zero to 20 degrees; and normal plantar flexion is zero to 45 degrees.  See 38 C.F.R. § 4.71, Plate II (2013).

The Veteran underwent a VA general examination in July 2004.  He reported no current complaints with regard to his right ankle.  He had no pain, weakness, fatigability, decreased endurance, incoordination, or flare-ups.  Upon examination, there was no tenderness to palpation, no swelling, and no deformities.  Dorsiflexion was recorded at 20 degrees, plantar flexion at 35 degrees, inversion at 10 degrees, eversion at 0 degrees.  There was no pain, weakness, fatigability, decreased endurance, or incoordination noted.  The Veteran was diagnosed with status post right ankle fracture with no current complaints.  Physical examination was generally unremarkable.  An x-ray report revealed no fracture or dislocation of the right ankle.

The Veteran underwent a VA contract examination in July 2008.  The Veteran reported stiffness, pain, and lack of endurance.  He did not have weakness, swelling, heat, redness, giving way, locking, fatigability, or dislocation.  The Veteran reported that he did not have any functional impairment from this condition.  The right ankle showed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  Examination revealed no deformity.  Dorsiflexion was recorded at 20 degrees.  Plantar flexion was recorded at 35 degrees with pain.  The joint function was additionally limited by pain after repetitive use.  The joint function was not additionally limited by fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The above additionally limit the joint function by 0 degrees.  The Veteran was diagnosed with subjectively occasional right ankle pain and objectively slight loss of range of motion.  

The Board notes that the Veteran asserted at the July 2009 hearing that he experienced aching, pain, locking, and popping of his ankle.

The Veteran underwent a VA examination in August 2010.  The Veteran reported right ankle pain and indicated that it was worse when he walked on it or in the early morning.  It was stiff upon arising.  The ankle had a popping sound, occasional swelling, and occasional locking.  The Veteran further reported giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion.  There were no episodes of dislocation or subluxation, locking episodes, or effusion.  The condition affected the motion of the joint.  The Veteran had flare-ups.  The Veteran reported that the flares are somewhat limiting with regard to range of motion or other functional impairment.  There were no constitutional symptoms of arthritis and no incapacitating episodes of arthritis.  The Veteran was able to stand for 3 to 8 hours with only short rest periods.  He was able to walk more than 1/4 mile but less than 1 mile.  He used a brace intermittently or occasionally.  The Veteran's gait was normal.  There was no evidence of abnormal weight bearing, loss of bone or part of bone, or inflammatory arthritis.  Upon examination, tenderness was noted.  No ankle instability, tendon abnormality, or angulation were noted.  The Veteran's right dorsiflexion was recorded at 0 to 15 degrees and right plantar flexion was recorded at 0 to 45 degrees.  There was no objective evidence of pain following repetitive motion and no additional limitations after 3 repetitions of range of motion.  There was no joint ankylosis.  X-rays revealed a normal right ankle with no fracture.  It was noted that the Veteran has lost less than 1 week from work during the last 12-month period due to pain and the inability to walk.  The Veteran was diagnosed with a right ankle strain, which results in decreased mobility and pain and increased absenteeism from work.  The examiner concluded by noting that the right ankle did not show weakness of the ankle.  There was slight limitation on dorsiflexion and tenderness at lateral side of the ankle.  The Veteran reported pain on standing for long periods but the examiner is unable to evaluate this.  There was no weakness, swelling, increase in pain on repetition, or incoordination on examination.  It was subsequently indicated by the examiner in September 2010 that the claims file had been reviewed.  
 
With regard to assigning an increased evaluation under Diagnostic Code 5271, the Board notes that the August 2010 VA examination report recorded the Veteran's right dorsiflexion as 0 to 15 degrees and the right plantar flexion as 0 to 45 degrees.  The July 2008 VA examination report reflects a dorsiflexion of 20 degrees and a plantar flexion of 35 degrees.  The July 2004 VA examination report reflects a dorsiflexion of 20 degrees and a plantar flexion of 35 degrees.

Upon review of all relevant evidence of record, and in light of the ranges of motion considered to be normal for dorsiflexion and plantar flexion of the ankle, the Board finds that the aforementioned limitation of motion findings are not more than moderate in severity.  In particular, at its worst, the Veteran's right ankle disability was limited to 15 degrees of dorsiflexion and plantar flexion to 35 degrees which is consistent with moderate, but not marked, limitation of motion.  As such, an increased rating cannot be afforded under this diagnostic code. 

The Board has reviewed the remaining diagnostic codes relating to ankle disabilities.  However, the claims folder contains no medical evidence indicating that the Veteran's right ankle disability is manifested by ankylosis, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy.  As such, an increased rating cannot be assigned under Diagnostic Codes 5270-5274.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270-5274 (2011). 

With regard to assigning a higher disability rating according to 38 C.F.R. § 4.40 and 4.45, the Board notes that the July 2008 VA examination report reflects that the joint function is additionally limited by pain after repetitive use.  However, it was further indicated that the above additionally limit the joint function by 0 degrees.  Upon review of all other medical evidence of record, the Board finds that there is no objective evidence of record reflecting that the Veteran experiences additional functional loss or limitation of motion due to symptoms such as pain, weakness, weakened movement, excess fatigability, or incoordination.  Specifically, at the August 2010 VA examination, it was noted that there is no objective evidence of pain following repetitive motion and no additional limitations after 3 repetitions of range of motion.  As such, the Board concludes that the greater weight of evidence is against assigning an evaluation in excess of 10 percent as contemplated by the holding in Deluca.   

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected residuals of a right ankle fracture is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board concludes that the preponderance of the evidence is against the claim for an increased rating, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  Fenderson, supra.

      E.  Rice Considerations

The Board also notes that the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, in the present case, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU.  The record reflects that the Veteran was employed at the time of his most recent examinations as a project manager.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised. 


ORDER

Entitlement to an initial non-compensable disability rating prior to August 25, 2011, and a 60 percent rating thereafter, but no higher, for sarcoidosis is granted, subject to the regulations governing the award of monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent for a service-connected chronic lumbar strain is denied. 

Entitlement to an initial evaluation in excess of 10 percent for service-connected residuals of a right ankle fracture is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


